KING, Judge.
This case was consolidated at trial with the case of John Makar v. Wamul Ferguson Stewart and Tommy Gene Stewart, Docket Number 84-1198. For the reasons assigned in our disposition of that case, 486 So.2d 166 (La.App. 3rd Cir.1986), the judgment of the trial court is affirmed in part, reversed in part, amended in part, and rendered. The amended judgment is contained in the consolidated case.
All costs of this appeal are taxed equally against Wamul Ferguson Stewart and Tommy Gene Stewart.
AFFIRMED IN PART; REVERSED IN PART; AMENDED IN PART; AND RENDERED.